Citation Nr: 1437204	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  10-47 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a liver disorder, to include cirrhosis of the liver and hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) via videoconference in October 2012.  A transcript of his hearing has been associated with the claims file.

The Board notes that there appears to be some confusion regarding the characterization of the issue on appeal.  In that regard, review of the claims file reveals that an April 1990 rating decision denied compensation pursuant to 38 U.S.C. § 1151 for hepatitis C with cirrhosis of the liver, and that in November 2006, the Board also denied compensation pursuant to § 1151.  In September 2009, the Veteran submitted the instant claim, but did not specify whether he sought benefits pursuant to § 1151 or service connection for the claimed liver disorder.  The Agency or Original Jurisdiction (AOJ) adjudicated the Veteran's claim as whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for a liver disorder, to include cirrhosis of the liver and hepatitis C.  However, review of the claims file indicates that the merits of a service connection claim have not been considered by the AOJ.  As discussed in more detail below, the record raises the issue of service connection for a liver disorder on a secondary basis.  The record also raises the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to compensation pursuant to § 1151.  That issue has not been considered by the AOJ, and is referred for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board notes that the October 2009 rating decision under appeal determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for hepatitis C with cirrhosis of the liver.  In this regard, a review of the extensive claims file reveals that the issue of service connection has not been addressed by the RO.  Rather, an April 1990 rating decision denied compensation pursuant to 38 U.S.C. § 1151 for hepatitis C with cirrhosis of the liver, as the RO concluded that the evidence failed to establish that VA medical services were the proximate cause of additional disability.  The Veteran appealed that decision, and in November 2006, the Board also denied compensation pursuant to § 1151.  In the November 2006 decision, the Board also granted service connection for a psychiatric disorder.  The RO subsequently granted service connection for schizophrenia in a January 2007 rating decision, assigning a 100 percent evaluation for the disability.

In September 2009, the Veteran submitted the instant claim.  He stated "I want to initiate a claim for a liver condition due to medication prescribed by VA healthcare system."  Additionally, his representative noted in a separate statement that the Veteran sought entitlement to "service connection for a liver condition as a result from medication prescribed."  The RO subsequently notified the Veteran that his claim had been previously denied, and explained the basis for the previous denial; in October 2009, the RO indicated that service connection for hepatitis C with cirrhosis of the liver remained denied because the evidence submitted was not new and material.  The Board notes, however, that the issue of entitlement to service connection for a liver disorder, to include hepatitis C and cirrhosis, has not been adjudicated on the merits.  Rather, the only issue adjudicated by the RO and the  Board has been entitlement to compensation under § 1151.  Moreover, the current record raises the question of whether the Veteran has a liver condition due to medications prescribed for his now service-connected psychiatric disorder.  

When the Board contemplates consideration of a question that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice and opportunity to respond and, if not, whether the claimant will be prejudiced.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Here, the Board concludes that the Veteran would be prejudiced by the Board's consideration of the issue of entitlement to service connection for a liver disorder prior to AOJ review of that issue.  Thus, the Board concludes that due process concerns require remand so that the Veteran may be afforded appropriate notice regarding service connection claims, and so that development may be completed prior to adjudication of the claim of entitlement to service connection in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Issue notice to the Veteran under 38 U.S.C.A. § 5103(a) regarding the evidence necessary to support a claim of entitlement to service connection on both a direct and secondary basis.  The Veteran should be afforded an appropriate period to respond.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed liver disorder.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, and all indicated studies should be performed. 

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present disorders of the liver.  The examiner should then provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present liver disorder is related to active service.  The examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present liver disorder is due to or aggravated (i.e., worsened) beyond the natural progress by medications prescribed for the Veteran's service-connected schizophrenia.  If so, the examiner should identify the specific medication which has caused or aggravated the claimed liver disorder.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  

3.  Review the examination report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

4.  Then, after undertaking any development that is deemed warranted, readjudicate the issue of entitlement to service connection for a liver disorder to include hepatitis C and cirrhosis, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



